Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 1 of 10 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


ERNESTO TELLO, Individually, and on
behalf of all persons similarly situated,
                                                      Civil Action No.:
          Plaintiffs,

vs.
                                                        CLASS AND COLLECTIVE ACTION
                                                                 COMPLAINT
VB3, LLC, GIUSEPPE RUSSO,
Individually, GARY LEFF, Individually,
                                                                 Jury Trial Demanded
and RICKY LEFF, Individually,

          Defendants.

          Plaintiff ERNESTO TELLO (“Plaintiff” or “Tello”), by and through his attorneys, upon

personal knowledge as to himself and upon information and belief as to other matters, brings this

Class and Collective Action Complaint against Defendants, VB3, LLC, (“corporate Defendant”

or “VB3”), GIUSEPPE RUSSO, Individually (“Russo”), GARY LEFF, individually, (“Gary

Leff”), and RICKY LEFF, Individually (“Ricky Leff”), and alleges as follows:

                                         INTRODUCTION

          1.     Plaintiff brings this lawsuit seeking recovery against Defendants for their

violations of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C.

§201 et. seq. and the New Jersey State Wage Payment Law, N.J.S.A. 34:11-56a et seq. (as

amended on August 6, 2019, S1790), and associated New Jersey Administrative Code, Ch.12:56-

1:1, et. seq. (“NJAC”) (“collectively “NJWHL”).

          2.     Plaintiff brings this lawsuit against Defendants as a collective action on behalf of

himself and all other similarly situated non-exempt restaurant workers, for damages as a result of

Defendant’s violations of the FLSA pursuant to the collective action provisions of 29 U.S.C. §

216(b).



                                                  1
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 2 of 10 PageID: 2




        3.        Plaintiff brings this lawsuit against Defendants as a class action on behalf of

himself and all other non-exempt restaurant workers, for damages as a result of Defendant’s

violations of the NJWHL pursuant to the class action provisions of Fed.R.Civ. P, Rule 23.

                                   JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant

to 28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).

        5.        This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims

pursuant to 28 U.S.C. §§ 1332 and 1367.

        6.        Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

            7. At all times material hereto, Plaintiff performed non-exempt dishwasher, kitchen

cleaning and maintenance duties for the Defendants in Jersey City, Hudson County, New Jersey.

Defendants are therefore within the jurisdiction and venue of this Court.

            8. At all times pertinent to this Complaint, the Defendant, VB3, LLC, was and is an

enterprise engaged in interstate commerce or in the production of interstate goods for

commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, in part,

Defendants purchase food and supplies from all over the metropolitan area. Alternatively,

Plaintiff and those similarly situated employees worked in interstate commerce, i.e., using the

tools and products, which moved through interstate channels so as to produce an end product for

Defendant’s consumers. Thus, Plaintiff and those similarly situated employees fall within the

protections of the Act.




                                                  2
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 3 of 10 PageID: 3




                                             PARTIES

        9.     Plaintiff Tello is an adult individual who is a resident of Jersey City, Hudson

County, New Jersey.

        10.    Plaintiff Tello was employed by Defendants full time as a non-exempt

dishwasher, Kitchen cleaner/maintenance worker, beginning in or about 2010, and Plaintiff

continues to work for Defendants to date.

       11.     Upon information and belief, the Defendants own and/or maintain a restaurant

that provides dining for its patrons in State of New Jersey as well as in other states.

       12.      Upon information and belief, the Defendant, VB3, is headquartered in Jersey

City, Hudson County, New Jersey.

       13.     Upon information and belief, at all times relevant to this Complaint, the

Defendants employ individuals to perform labor services on behalf of the Defendants.

       14.     Upon information and belief, at all times relevant to this Complaint, the

Defendants’ annual gross volume of sales made or business done was not less than $500,000.00.

       15.     At all times relevant to this Complaint, the Defendants are and were employers

engaged in commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

       16.     Upon information and belief, Defendant Giuseppe Russo is a New Jersey state

resident.

       17.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Russo has been an owner, partner, officer and/or manager of VB3.

       18.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Russo has had power over personnel decisions at VB3.




                                                  3
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 4 of 10 PageID: 4




       19.    At all times relevant to this Complaint, individual Defendant Russo was present at

the business regularly, and managed the day-to-day financial operations, the company time and

pay practices and had the power to change same.

       20.    Upon information and belief, Defendant Gary Leff is a New Jersey state resident.

       21.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Gary Leff has been an owner, partner, officer and/or manager of VB3.

       22.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Gary Leff has had power over personnel decisions at VB3.

       23.    At all times relevant to this Complaint, individual Defendant Gary Leff was

present at the business regularly, and managed the day-to-day financial operations, the company

time and pay practices and had the power to change same.

       24.    Upon information and belief, Defendant Ricky Leff is a New Jersey state resident.

       25.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Ricky Leff has been an owner, partner, officer and/or manager of VB3.

       26.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Ricky Leff has had power over personnel decisions at VB3.

       27.    At all times relevant to this Complaint, individual Defendant Ricky Leff was

present at the business regularly, and managed the day-to-day financial operations, the company

time and pay practices and had the power to change same.



                       CLASS AND COLLECTIVE ALLEGATIONS

        28.   This action is properly maintainable as a collective action pursuant to the Fair

Labor Standards Act, 29 U.S.C. § 216(b) and as a class action pursuant to Rule 23.




                                                4
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 5 of 10 PageID: 5




        29.    This action is brought on behalf of Named Plaintiff and a putative collective

consisting of similarly situated employees who performed work for Defendants.

        30.    The Named Plaintiff and potential plaintiffs who elect to opt-in as part of the

collective action are all victims of the Defendants’ common policy and/or plan to violate the

FLSA and NJWHL by failing to provide overtime wages, at the rate of one and one-half times

the regular rate of pay, for all time worked in excess of 40 hours in any given week pursuant to

29 U.S.C. § 207.

        31.    The putative class is so numerous that joinder of all members is impracticable.

        32.    The size of the putative class is believed to be in excess of 40 employees. In

addition, the names of all potential members of the putative class are not known.

        33.    The claims of the Named Plaintiff are typical of the claims of the putative class.

        34.    The Named Plaintiff and the putative class members were all subject to

Defendants’ policies and willful practices of failing to pay employees all earned overtime wages.

The Named Plaintiff and the putative class members thus have sustained similar injuries as a

result of Defendants’ actions.

        35.    Upon information and belief, Defendants uniformly apply the same employment

policies, practices, and procedures to all employees who work at the Defendants’ location.

        36.    The Named Plaintiff and his counsel will fairly and adequately protect the

interests of the putative class. The Named Plaintiff has retained counsel experienced in complex

wage and hour class and collective action litigation.

        37.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The individual Named Plaintiff and putative class lack the

financial resources to adequately prosecute separate lawsuits against Defendants. Furthermore,




                                                 5
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 6 of 10 PageID: 6




the damages for each individual are small compared to the expense and burden of individual

prosecution of this litigation.

            38.   This action is properly maintainable as a collective action pursuant to § 216(b) of

the FLSA.

            39.   Plaintiff’s claims under the NJWHL are properly maintainable as a class action

under Rule 23 of the Federal Rules of Civil Procedure.

            40.   A class action under Rule 23 and a collective action under § 216(b) also prevent

unduly duplicative litigation resulting from inconsistent judgments pertaining to the Defendants’

policies.

                                                FACTS



        41.       Based upon the information preliminarily available, and subject to discovery in

this cause, the Defendants did not properly compensate Plaintiff for the overtime hours that he

worked in a work week.

        42.       Among other duties, Plaintiff worked and continues to work as a dishwasher in

the kitchen for Defendants and further maintained and continues to maintain Defendants’ kitchen

equipment.

        43.       Plaintiff is paid the same amount of money each week, currently being paid

$540.00 per week, regardless of the number of hours he worked and works each workweek.

        44.       Plaintiff routinely worked and continues to work five (5) days per week.

        45.       Plaintiff usually does not work on Tuesdays and Wednesdays.

        46.       Plaintiff has regularly worked significantly more hours than forty (40) hours in a

work week and currently works at least fifty (50) hours per week.




                                                    6
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 7 of 10 PageID: 7




       47.       Plaintiff does not receive a work break.

       48.       Plaintiff was and is not paid one and one-half times his regular rate of pay for the

hours that he worked and continues to work in excess of forty (40) in a work week.

       49.       Upon information and belief, employees similarly situated to Plaintiff also have

been and continue to be compensated improperly.

       51.       Defendants have engaged in a widespread pattern, policy, and practice of

violating the FLSA and NJWHL, as described in this Complaint.

       52.       At all times material hereto, Plaintiff and all similarly situated employees, were

and are performing their duties for the benefit of and on behalf of Defendants.

       53.       This cause of action is brought to recover from Defendants, overtime

compensation, liquidated damages, and the costs and reasonable attorneys’ fees under the

provisions of 29 U.S.C. §216(b), as well as treble damages applicable provisions of NJWHL, on

behalf of Plaintiff and all other current and former employees similarly situated during the

material time.

       54.       The records, if any, concerning the number of hours worked by Plaintiff and all

other similarly situated employees, are in the possession and custody of Defendants.

       55.       The records, if any, concerning the compensation actually paid to Plaintiff and all

other similarly situated employees, are in the possession and custody of Defendants.

       56.       At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff performed

services and labor for Defendants for which Defendants made no provision to pay Plaintiff and

other similarly situated employees compensation to which they were lawfully entitled for all of

their hours worked and for those hours worked in excess of forty (40) within a work week.




                                                   7
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 8 of 10 PageID: 8




       57.     The additional persons who may become Plaintiffs in this action are Defendants’

non-exempt employees who were not properly compensated for those hours worked in excess of

forty (40) hours in one or more work periods, on or after June, 2018.

       58.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

him individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.

                                   COUNT I
                      RECOVERY OF OVERTIME COMPENSATION
                             PURSUANT TO THE FLSA


       59.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the preceding paragraphs.

       60.     Plaintiff is entitled to be paid additional compensation for each overtime hour

worked per work period.

       61.      Defendants knowingly and willfully failed to pay Plaintiff at one and one-half

times his regular rate of pay for his overtime hours worked in a work period.

       62.     All similarly situated employees of the Defendants are also owed overtime pay for

each and every overtime hour they worked and were not properly paid.

       63.     By reason of the said intentional, willful, and unlawful acts of Defendants,

Plaintiff and those similarly situated employees have suffered damages plus incurring costs and

reasonable attorneys’ fees.

       64.      As a result of Defendants’ willful violations of the Act, Plaintiff and those

similarly situated employees are entitled to liquidated damages.

                                       COUNT II
                              RECOVERY OF OVERTIME WAGES
                                 PURSUANT TO THE NJWHL



                                                  8
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 9 of 10 PageID: 9




        65.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the preceding paragraphs.

        66.     Defendants’ aforementioned conduct is in violation of the NJWHL.

        67.     As a direct and proximate cause of Defendants’ actions, Plaintiff and those

similarly situated employees suffered damages, including but not limited to past lost earnings.

                                           JURY TRIAL

        68.     Plaintiff and similarly situated employees demand a jury trial.

        WHEREFORE, Plaintiff, ERNESTO TELLO, and those similarly situated employees,

demand judgment, against Defendant VB3, LLC, GIUSEPPE RUSSO, Individually, GARY

LEFF, Individually, and RICKY LEFF, Individually, for the payment of statutory compensation

for all overtime hours due them, for which they have not been properly compensated, liquidated

damages and/or treble damages as applicable, reasonable attorneys’ fees and costs of suit, and for

all other appropriate relief.



Dated: June 24, 2021                                  Respectfully submitted,

                                                      JAFFE GLENN LAW GROUP, P.A.


                                                      /s Andrew I. Glenn
                                                      Andrew I. Glenn
                                                      aglenn@jaffeglenn.com
                                                      Jodi J. Jaffe
                                                      jjaffe@jaffeglenn.com
                                                      300 Carnegie Center, Suite 150
                                                      Princeton, New Jersey 08540
                                                      Telephone: (201) 687-9977
                                                      Facsimile: (201) 595-0308
                                                      Attorneys for Plaintiff and Putative Class




                                                  9
Case 2:21-cv-12956-CCC-ESK Document 1 Filed 06/24/21 Page 10 of 10 PageID: 10




                                     10
